Title: To Thomas Jefferson from James Swan, 25 December 1800
From: Swan, James
To: Jefferson, Thomas



Sir
Paris 25 Decemr. 1800.

Having settled my Accots. with the Government here, and being declared Crediter of more than Two Millions of Livres—as well as recognized a faithfull & intelligent Agent, I presume to present myself to the Executive of the United States for the place of Consul General here. May I hope for your influence in my favor?—The acquaintance I have, with many of the administrators in Government—in the Bureaux & with persons of Credit & influence—the manner & appearance I am enabled to live in from my private fortune—the pecuniary support (in case of need) which I may have from my old partner D’allarde, actually Fermer General of the Octrois at Paris—all enable me to believe, that I realy can serve the interest of the United States, if I be honored with the appointment of Consul General. I flatter myself that no one can be of more service to the Citizens of America, than I can at this place; and I presume the Opinion of Mr. Pichon, the new chargé d’affaires, will coincide with mine.
I am with respect Sir Your mo. obdt st

Jam’s. Swan


I make this application to you as Vice President: but I hope & expect, it will fall into your hands when President.

